DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2. The amendment filed by Applicant on February 2, 2021 has been fully considered. The amendment to instant claim 6 is acknowledged. Specifically, claim 6 has been amended to recite the method for producing a temperature-responsive sheet having a temperature-responsive layer formed on a base, comprising: forming an emulsion of water and a water-dispersible side-chain crystalline polymer; preparing an emulsion of water and a water-dispersible amorphous polymer; mixing a crosslinking agent, the prepared emulsion of the water-dispersible side-chain crystalline polymer, and the prepared emulsion of the water-dispersible amorphous polymer, to obtain a polymer composition; applying the polymer composition onto a base; and drying the polymer composition to form the temperature-responsive layer. These limitations were not previously presented and were taken from instant specification ([0048]-[0049] of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4. As currently amended, instant claim 6 refers to a method of producing a temperature-responsive sheet, wherein instant claims 7-10, which are dependent on claim 6, refer to the method of producing polymer composition. It is not clear if “polymer composition” of claims 7-10 is the same as “polymer composition” produced in one of the steps of the method for producing a temperature-responsive sheet of claim 6 or different. It is not clear if claims 7-10 refer to the method for producing a temperature-responsive sheet or only to the method of forming “polymer composition” which appears to be one of the steps cited in the method of claim 6. 
Further, the amended claim 6 recites the method for producing a temperature-responsive sheet wherein the water-dispersible side-chain crystalline polymer comprises both straight chain and branched chain alkyl groups having 18 to 22 carbon atoms as R1 in –COOR1 groups, wherein instant claim 10, which is dependent on the amended claim 6, recites the method for producing polymer composition, wherein R1 is only straight chain alkyl having 18 to 22 carbon atoms. Therefore, it is not clear how the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.  Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiba et al (US 6,080,480) in view of Kamiya et al (US 6,368,707) and Hiroshige et al (US 7,527,753), as evidenced by Stearyl Acrylate flyer, 2011 and Acrylic Acid flyer, 1989.

6. As to instant claim 6, Shiba et al discloses a process for preparing a delayed tack adhesive article/”heat sensitive adhesive” (col. 7, lines 34-35) comprising the steps of:
    1) coating a substrate with a delayed-tack adhesive composition, thereby obtaining an adhesive composition layer; and
     2) drying the adhesive composition layer (col. 3, lines 10-15; col. 6, lines 60-65), wherein the delated-tack adhesive polymer composition is non-tacky at ordinary temperatures, but develop tack by heating (col. 1, lines 30-35);
wherein the delayed tack adhesive composition is produced by a process comprising  the steps of:

       B) preparing an emulsion (B’) of a plasticizer (col. 6, lines 50-53), and
       C) mixing the emulsion of the copolymer and the emulsion of the plasticizer to prepare the delayed tack adhesive composition (col. 6, lines 48-52; col. 6, lines 57-59).
7.  The specific example 3 shows the use of the emulsion of a copolymer of lauryl methacrylate, stearyl methacrylate and methacrylic acid (col. 3, lines 45-50, as to instant claim 10), i.e. the combination of two long side-chain (meth)acrylates with a methacrylic acid. 

8.   Though Shiba et al does not explicitly recite said long side-chain (meth)acrylate copolymer comprising both  a straight chain alkyl and a branched chain alkyl, copolymerized with acrylic acid, since Shiba et al explicitly teaches that the copolymer may comprise both straight-long chain and branched long-chain alkyl groups (col. 3, lines 2-5), acrylic acid is taught to be the copolymerizable monomer, and the use of methacrylic acid is exemplified, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use the long side-chain alkyl (meth)acrylate polymer having both straight-chain and branched-chain alkyl groups, copolymerized with acrylic acid, as well, given such is desired (as to instant claim 6). Case law holds that the selection of a known material based on its suitability for its intended use 

9. Shiba et al further teaches that the copolymer A’) is having a glass transition temperature of -10ºC to +10ºC (col. 4, lines 46-50).

10. Shiba et al does not explicitly recite the melting point of the copolymer A’), however, since i) Shiba et al discloses the copolymer A’) being a copolymer of stearyl acrylate and acrylic acid; ii) as evidenced by Stearyl Acrylate flyer and Acrylic Acid flyer, the melting point of stearyl acrylate is 30ºC and the melting point of acrylic acid is 14ºC, therefore, the melting point of the stearyl acrylate/acrylic acid copolymer will intrinsically and necessarily be in the rage of 14-30ºC, as well, and in any case within the range of
 -30ºC to 110ºC as claimed in instant invention. Furthermore, the copolymer of Shiba et al, which comprises the (meth)acrylates with both straight long chain and branched long chain alkyl groups, copolymerized with acrylic acid, is the same as that disclosed and claimed in instant invention, therefore, said copolymer of Shiba et al  will intrinsically and necessarily have, or would be reasonably expected to have a melting point within the range of -30ºC to 110ºC or close to said range as well, especially, since the cited range for melting point is very broad. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11.  Shiba et al further teaches that the adhesive layer comprising the adhesive composition is not tacky as formed by drying (col. 6, lines 65-col. 7, line 1), wherein drying is formed at 40ºC (col. 8, lines 44-47), and develops tack after heating with hot air at 80ºC (col. 8, lines 52-54), i.e. appears to be temperature-responsive. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12. Shiba et al does not explicitly recite the adhesive composition and/or the emulsion B’ comprising a water-dispersible amorphous polymer comprising acrylic acid groups and a cross-linking agent.

13. However,
1) Kamiya et al discloses a method for making a heat-sensitive adhesive sheet comprising applying an adhesive composition on a substrate, thus forming an adhesive layer, wherein the adhesive composition comprises an emulsion in aqueous medium of 
The heat-sensitive adhesive sheets do not show adhesive properties at ordinary temperature, but develop adhesive properties upon heating (col. 1, lines 5-9), and the produced sheets can be stored, distributed and sold without packaging and without using a release paper (col. 18, lines 59-67).
Though Kamiya et al does not explicitly recite the copolymer of C1-C9 (meth)acrylate, such as methyl acrylate, and an acrylic acid being amorphous and not having a melting point, since:
 i) instant specification describes the amorphous polymers as follows ([0024], [0025]):

 The water-dispersible amorphous polymer is not especially limited as long as it is an amorphous polymer that does not have a melting point but only has a glass transition 5point, and examples thereof may include polymers in which a (meth)acrylic acid ester having -COOR2 is used as a monomer component. Examples of R2 may include straight chain and branched chain alkyl groups having 1 to 9 carbon atoms. 10The water-dispersible amorphous polymer may contain a unit corresponding to other monomer components that are copolymerizable with the monomer components, if necessary. Examples of the monomer components include functional group-containing vinyl monomers of carboxyl group-containing 15monomers such as acrylic acid, methacrylic acid, fumaric acid, maleic acid, crotonic acid, and carboxyethyl(meth)acrylate; 

i.e. the copolymers of C1-C9 (meth)acrylates and acrylic acid are exemplified as the amorphous polymers having no melting point but only having a glass transition point;
 Kamiya et al, i.e. methyl acrylate/acrylic acid and butyl acrylate/acrylic acid copolymers,  are the same copolymers as used in instant invention and as described as being examples of amorphous polymers having no melting point,
therefore, the  lower C1-9 alkyl acrylate/acrylic acid copolymers of Kamiya et al will intrinsically and necessarily have, or would be reasonably expected to have no melting point, as well, as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Thus, Kamiya et al discloses the use of an emulsion comprising an amorphous copolymer of C1-9 alkyl (meth)acrylate with acrylic acid, further combined with cross-linking agents and plasticizers as the adhesive composition for making heat-sensitive layers on substrates.

2) Hiroshige et al discloses an adhesive composition applied to a sheet/body, that is releasable after cooling (col. 3, lines 5-10; col. 4, lines 15-20; col. 7lines 47-48), wherein the adhesive composition comprises a combination of i) a crystalline acrylic polymer with an alkyl group having 18 carbon atoms or more, including stearyl acrylate, 
Thus, Hiroshige et al teaches the adhesive composition comprising a combination of a crystalline (meth)acrylate polymer having long side-chain alkyl groups and a noncrystalline/amorphous short chain (meth)/acrylate polymer, each of which copolymerized with acrylic acid, having cold release, i.e. temperature-responsive, properties as well.

14. Since all of Hiroshige et al, Kamiya et al and Shiba et al are related to alkyl (meth)acrylate-based heat-sensitive sheets and methods for their production, and thereby belong to the same field of endeavor, wherein 
i) Shiba et al discloses the use of an adhesive composition comprising  two mixed emulsions, one of the emulsions comprising a long side-chain alkyl (meth)acrylate/acrylic acid copolymer, but does not recite the other emulsion comprising an amorphous short-chain alkyl (meth)acrylate/acrylic acid copolymer and a cross-linking agent; 
ii) Kamiya et al discloses the use of an emulsion comprising a short chain alkyl (meth)acrylate/acrylic acid copolymer further combined with cross-linking agents and plasticizers as the adhesive composition for making heat-sensitive layers on substrates; wherein said heat-sensitive adhesive sheets do not show adhesive properties at ordinary temperature, but develop adhesive properties upon heating (col. 1, lines 5-9), 
iii) Hiroshige et al discloses the use of a combination of both long chain (meth)acrylate/acrylic acid copolymers and short chain (meth)acrylate/acrylic acid copolymers for making sheets that have cold release properties, i.e. appear to be heat-responsive as well,
therefore, based on the combined teachings of Shiba et al, Hiroshige et al and Kamiya et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially,  the emulsion of Kamiya et al comprising the short-chain alkyl (meth)acrylate/acrylic acid copolymer, plasticizer and a cross-linking agent into the adhesive composition of  Shiba et al, either in addition to or as a partial substitution of the emulsion B’ of  Shiba et al, so to produce the adhesive composition of Shiba et al comprising both the emulsion of the short-chain alkyl (meth)acrylate/acrylic acid copolymer and the emulsion of the long chain alkyl (meth)acrylate/acrylic acid copolymer, having no adhesive properties at ordinary temperatures but developing adhesiveness upon heating, and since such combination of the short chain alkyl (meth)acrylate acrylic acid copolymer and the long chain alkyl (meth)acrylate/acrylic acid copolymer is taught in the art to provide heat responsive sheets having cold release properties, as taught by Hiroshige et al, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
Shiba et al in view of Kamiya et al and Hiroshige et al is substantially the same as that claimed in instant invention, and is produced by substantially the same process as that claimed in instant invention, therefore, the composition of Shiba et al in view of Kamiya et al and Hiroshige et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including a) having melting start temperature (To), a melting end temperature (Ti), and a peak melting temperature (Tm), wherein the To and the Ti are within a range of ±15°C from Tmi and b) being a cold-release composition that is non-adhesive at temperature lower than the melting start temperature of the side chain crystalline polymer, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those claimed in instant invention as well (as to instant claims 6, 8-9). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
16.  Since in the composition of Shiba et al in view of Kamiya et al and Hiroshige et al comprises i) the long chain alkyl (meh)acrylate/acrylic acid copolymer, such as the stearyl acrylate/acrylic copolymer, having Tg of -10ºC to +10ºC (col. 4, lines 47-52 of Shiba et al) and ii) the short chain alkyl (meth)acrylate/acrylic acid copolymer having Tg of  below -10ºC (col. 2, lines 40-45 of Kamiya et al), therefore, the short chain alkyl  Shiba et al in view of Kamiya et al and Hiroshige et al will intrinsically and necessarily have Tg equal to or lower than that of the long chain alkyl (meh)acrylate/acrylic acid copolymer as well (as to instant claim 7).

Response to Arguments
17.  Applicant's arguments filed on February 2, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/IRINA KRYLOVA/Primary Examiner, Art Unit 1764